﻿
It is profoundly symbolic that Africa is presiding over the General Assembly. On one hand, it heralds the imminent culmination of the lengthy process of decolonisation and, on the other, it reaffirms our belief in the successful abolishment of apartheid. In that struggle, the Ambassador of Nigeria, Mr. Joseph Garba, has played a prominent role as Chairman of the Committee concerned.
The fact that Latin America preceded Africa in the presidency of the highest international political forum is also of especial significance since the climate of detente, so insistently demanded by the South, began to emerge during its presidency. For the first time in this century and in the era of technological dominance, we have a situation in which the struggle for the attainment of peace and justice within nations makes understanding between the super-Powers possible.
The reappraisal o£ multilateralism in an ideologically relaxed international environment will open the way to the consolidation of this new process of detente. Inevitably and inexorably, reality is testing the principles that led to the costly military alliances and the forced division of the world into zones of influence.
Formulas of understanding and co-operation, unforeseeable only five years ago, are now emerging. This is the beginning of a global strategic re-alignment, which is replacing the framework that has prevailed during the last four decades.
This new scene shows complex and encouraging signs. The new dynamics of co-operation among States incorporates the diverse non-military issues that are currently threatening the peace. Hence we see an increasing interdependence between national, regional and global factors. However, the expected benefits of a progressively open world are neither automatic nor balanced. The developing countries are faced with the dual risk of marginalization and new asymmetries. Therefore, we reaffirm that underdevelopment constitutes one of the main threats to international peace. The steady increase of poverty, the impossibility of reactivating growth, the political impossibility of carrying out programmes of economic structural adjustment, terrorism, and the illegal trafficking in drugs are, among others, negative social factors that point dramatically to our critical position in the new global strategy.
The international community must face these problems resolutely in order to ensure peace. The positive effects which the international transformation is having in certain regions cannot serve as an excuse for the marginalization of developing countries. We therefore are faced with the challenge of giving positive meaning to the concept of interdependence in order to take advantage of the capacity of developing countries to participate in the spirit and rhythm of this global transformation, taking into account the direct relationship between political, economic, security and development factors.
The fundamental features of Latin America today are its increasing political maturity and the incidence of elements whose interaction threatens our security and growth. In this context, we are trying to assert ourselves in order to ensure our defence and the promotion of the democratic system, the strengthening of the value of multilateralism and collective action. Thus we place emphasis on the possibility of our tackling action, avoiding confrontation, but defining a genuine Latin American solution for Latin American problems, thereby avoiding the trend towards unilateralism.
Gradually, Latin America has set in motion various efforts at political co-operation aimed at implementing concrete proposals relating to the security of the hemisphere, the consolidation of democracy, the maintenance of peace, and the problems of international trade and the foreign debt. Another aspect of regional co-ordination efforts is expressed in a dialogue with other States or groups of States. Among these efforts, the Group of Bight represents an imaginative alternative in the new international context, promoting as it does a policy of peace and democracy that demands that there be international understanding and solidarity.
May I now emphasize the issue of the defence of democracy. This is a regional priority and a factor of Latin American unity. In our region we speak of the defence of democracy, because it is constantly threatened, despite the fact that our people have overwhelmingly opted for freedom. Our experience demonstrates that the political and social effects of the severe and prolonged crisis, which has stultified development and turned the region into an exporter of capital, constitutes the fundamental threat to democracy. Democracy alone does not guarantee economic growth nor does economic growth automatically lead to democracy. International solidarity and political will are needed in order to assure ourselves of both bread and liberty.
In Latin America we continue to observe the peace-making process in Central America with fraternal interest. Peru maintains its willingness to support this peace process within the terms of the philosophy that inspired the creation of the Contadora and Support Groups. Now that an agreement between the Central American countries has been reached at the highest level, nothing should impede compliance with Esquipulas II and Costa del Sol.
We consider it highly positive that the United Nations has taken the important step of supervising the electoral process in Nicaragua and of establishing the United Nations Observer Group in Central America - a multilateral presence compatible with national sovereignty. The stalemate over the question of the Malvinas Islands had to be ended. Dialogue is indispensable, and we are glad the parties have resumed this course. The evolution of world affairs has confirmed the validity of international principles that are part of an ever-changing legal reality that is now almost
universal: the principles of non-intervention, self determination, the peaceful settlement of disputes and respect for treaties as the basis for peaceful coexistence.
In this new era of international detente, the presence of foreign troops in Afghanistan has ended. We hope for national reconciliation that will lead to an independent and non-aligned Afghanistan in the near future.
With the implementation of the tripartite agreements between Angola, South Africa and Cuba, southern Africa has entered a new era of peace. It is finally laying the foundations for the historic plan for the independence of Namibia under the supervision of the United Nations Transition Assistance Group (UNTAG), which was established more than a decade ago.
The fall of the last stronghold of colonialism in Africa and the speedy entry of Namibia into the society of free nations heralds the end of the infamous crime of apartheid. Only the Pretoria regime remains. The international community must continue to exert pressure to bring it to end its international rebelliousness.
Greater efforts are required to resolve sources of tension that have long been under consideration by the United Nations, such as the Middle East and others. Although no immediate solution is in sight, new and positive developments have emerged: the proclamation of the independent Palestinian State on the basis of resolution 181 (II) of 1947, the renunciation of terrorism by the Palestine Liberation Organization (PLO) and the acceptance of the existence of Israel by those who had denied it.
We call upon the parties finally to agree to the convening of an international conference on the Middle East under United Nations auspices and with its participation. This must lead to peace for all the States of the region within secure and internationally recognized borders, taking into account Israel's right to exist as a State, and restitution of the Palestinian people's right to self-determination and independence.
We are following with interest the prospects for the situation in Kampuchea arising from regional agreements and the withdrawal of foreign troops carried out in accordance with resolution 43/19.
Peace-keeping has had a special evolution. Peru has contributed to, and continues to participate actively in, operations directed to support it. We were therefore gratified to learn that the United Nations peace-keeping forces had been awarded the Nobel Peace Prize.
In summary, there are reasons for cautious optimism in evaluating the international situation. The United Nations has finally broken free of the inertia imposed on it by the cold war and the aftermath of the confrontation between ideological power blocs. At the same time, the international legal order and respect for its principles and institutions are being enhanced. It is a long time since they suffered the arrogant challenges of power politics. None the less, grave non-military threats to security persist, and they constitute the origin of new global problems that we will be able to tackle successfully only through collective action and co-operation within the United Nations.
In this context, the implementation of democratic processes to channel the will of the people is the indispensable basis for the decolonisation process and the solution of conflicts. Namibia, Western Sahara and Central America, are clear examples of the use of democratic procedures under the supervision of the United Nations.
Historically, democratic values have proven fundamental in the promotion of human rights as well as in the maintenance of the international legal order and the right of peoples freely to determine their own destiny. Democratic processes are a factor of peace. Therefore it is indispensable to apply the essence of democracy to international relations. Unfortunately, the instability and asymmetry of the international economic order undermine this process by denying the majority of the people equitable access to its benefits and participation in the decision-making process on issues of global concern on which their own survival often depends.
Earlier I mentioned the direct relationship between democracy and development as fundamental elements of security and its consequences for the future position of the underdeveloped areas in the new strategic world scheme, in Latin America we understand security as a comprehensive concept. In other regions also, common criteria on national, regional and collective security are the answer to the challenges posed by the new nature of traditional unilateralism. In essence this is the goal of all the multilateral strategies being implemented to solve current conflicts.
In addition to choosing an option in favour of nuclear disarmament, my country has taken an initiative in the field of conventional armaments on a regional scale. Peru has proposed substantial reductions of armament expenditures, as well as confidence-building measures. We achieved this by notching words with deeds. We suspended important military purchases and also promoted, as we still do, frequent contacts between military authorities as part of our neighbourly relations.
The projected convening of the fourth Review Conference of the Treaty for the Non-Proliferation of Nuclear Arms, in 1990, will constitute a corner-stone in the sphere of nuclear disarmament. Peru is ready to play a constructive role in its capacity as a developing country and a party to the Treaty of Tlatelolco, which instituted the first nuclear-weapon-free zone, thus making an article of faith of the renunciation of those weapons. We consider it essential that that Treaty be observed universally and definitively.
We are deeply concerned by the continuation of dangerous nuclear tests because of the ecological damage they represent. We are gratified that our initiative for their complete and definitive prohibition has prospered.
While the multilateral solution of regional conflicts of the post-war period continues, new global threats have emerged, demanding collective and immediate action.
At this session, the General Assembly has on its agenda the question of international terrorism. In addition to categorical condemnation of this phenomenon, stronger legal commitments must be made within the framework of the United Nations, drawing a clear line separating States from such activities no matter where or by whom they are perpetrated. We are concerned and disappointed that lack of knowledge of real situations leads democratic societies to apologize for crime and its proselytization on their territory. The agents of terror and violence shamelessly present themselves as victims in the name of human rights they violate daily. In Peru this insane violence has cut short the lives of thousands of people, including international experts and co-operation specialists - the true missionaries in the struggle against poverty in our country.
Forty-two years ago, during the first session of the General Assembly, Peru demanded concerted action by the international community to fight drug trafficking. In keeping with that farsightedness, we repeat that demand today. There is no need for us to stress the danger that this scourge represents for mankind. Without exaggeration we can state that the next world war will be one waged against drugs, its destructive effects on health and its corrupting impact on institutions.
Our youth, which should guarantee the continuity of our values, is the very first target of this social scourge. The security of our countries and of international society as a whole demands responsibility on the part of all. the struggle for its elimination.
We Peruvians do not shirk our responsibilities. We devote a substantial part of our scarce resources to fighting drug trafficking, despite the economic crisis that we are enduring.
However, the fight against drug trafficking must be viewed as a process with interdependent phases, starting with the growing of the cocoa leaf crop. From ancient times our peasants have dedicated themselves to this agricultural activity, on a reduced scale and only for legitimate purposes. Today, this activity has acquired an economic significance upon which tens of thousands of peasants depend. If we were to deprive them of it we would be promoting a social problem of hunger and protest which might lead to subversion and the relocation of illegal crops. Therefore, genuine solutions must be found that take into account political and social, as well as environmental, issues.
That is why we cannot speak about solutions based upon eradication but, rather, about crop substitution on the basis of international agreements of preferential treatment for commodities and the improvement of our transportation infrastructures in order to facilitate access of such commodities to markets at competitive prices.
The growing link between terrorism and illegal drug trafficking, with the latter financing the former in exchange for gangster-like protection, is now a proved practice. This association brings out the worst in both individual criminal activities. The ethics of those who claim to be defenders of a supposedly superior system are abdicated and negate the principles of equality, social justice and liberty are negated, as well as the human rights of the Peruvian people, which are systematically being violated by those who are colluding in this sinister alliance.
Control of the trade in the chemical inputs for drug manufacturing, the seizure of property and money derived from drug trafficking, and cooperation against the laundering of the illicit profits from it. together with the urgent implementation of a system for the promotion of prices and access to markets of goods to substitute for illegal drug crops, would and should complement the International Convention against illicit trafficking in narcotic drugs and psychotropic substances and thus become a message of hope for our people.
The boldest proposals put forward so far would seem to lead to the solution of the global problem I have outlined - namely, the partial conversion of the debt into resources to be used to fight drug trafficking, the legal seizure of all coca-leaf production, and, finally, the decriminalisation of consumption. These Proposals have not yet been considered in depth, but - and this is important - they go beyond the stage of mutual accusations between producing and consuming countries and introduce a positive dialogue that, despite differences of views, opinions and objectives, agrees on the higher goal* putting an end to this scourge.
The decisions to be taken should be agreed by the Heads of State of the countries involved in this process. President Bush, in a speech delivered on 5 September last, extended the invitation. Bolivia, Colombia and Peru, the front-line States, have accepted this invitation and are actively working on co-ordinating the pertinent agenda and programme. Should we, however, limit Participation to the United States on the side of consumers? Should we not extend it to other countries which may potentially create the demand?
We know that when drug traffickers find difficulties in obtaining access to the market they promptly find an alternative. That is why it would be a disservice to exclude from this dialogue the Heads of State of other countries that represent alternative potential markets.
Global concern about the deterioration of the environment today constitutes one of the priorities of the international community. Peru reaffirms the-sovereign right of States over their natural resources and the rational use of those resources. Nevertheless, we consider it indispensable to stress the need to preserve the right to development as an inherent part of collective well-being. That requires increased international co-operation to guarantee the developing countries access to new environmentally sound technologies.
There is a need to establish a new category in international relations, a new field of international political co-operation, in order to neutralize these global scourges from whose effects no State can remain exempt since they constitute a new form of transnational phenomenon in international relations. In this category are terrorism, illegal drug trafficking, the preservation of the environment and the malfunctioning of the economic and social system manifested in hunger, absolute poverty, the external debt problem and the demographic explosion.
Despite the new level of dialogue attained by the super-Powers, we continue to be unprepared in the midst of a crisis of solidarity and co-operation within an international society that resembles a body devoid of defence mechanisms or a capacity to respond. Hence, we must have recourse to all the potentials of multilateralism.
In contrast to the greater clarity that reigns over political issues, short-sightedness remains in international economic relations, as well as the persistent contradiction of unjust and unequal structures, which makes development a frustrating challenge.
Therefore. the international political scene must find its logical counterpart in the gradual correction of the deficiencies in the unfair international economic structure within an interrelated approach that takes into account money, trade and finance. To that end we, the developing countries, have renewed our cogent to act collectively in order to achieve the restructuring of the international economic system. If these strategies are not to become an irony in the light of the expansion of absolute poverty, the failure to meet targets, the reverse flows of financial resources and the unilateral and indiscriminate application of macroeconomic policies, there must be collective and democratic managed of global interdependence.
We are increasing aware that we live in an interdependent world, that mankind is one and that it shares and experiences a global reality, without impinging on national identities, our people must act positively and flexibly, building bridges to understanding and conciliation that will bring together all their efforts and energies in the construction of a more humane and just world where only peace, together with social justice, will reign.
